Exhibit 10.6

[Month, Year] Award

STOCK OPTION AGREEMENT

Under the

SUNOCO, INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN II

This Stock Option Agreement (the “Agreement”) entered into as of
                     (the “Agreement Date”), by and between Sunoco, Inc.
(“Sunoco”) and                     , who is an employee of Sunoco or one of its
Affiliates (the “Participant”);

W I T N E S S E T H:

WHEREAS, in order to make certain awards to key employees and directors of
Sunoco and its Affiliates, Sunoco maintains the Sunoco, Inc. Long-Term
Performance Enhancement Plan II (the “Plan”), approved by shareholders at
Sunoco’s 2001 Annual Meeting; and

WHEREAS, the Plan is administered by a Committee (the “Committee”) appointed by
Sunoco’s Board of Directors and consisting of at least two (2) members of such
Board, each of whom meets the applicable requirements of Section 16 of the
Securities Exchange Act of 1934, as amended, and Section 162(m) of the Internal
Revenue Code; and

WHEREAS, the Board and/or Committee has determined to make an award of an option
to purchase shares of common stock of Sunoco to the Participant pursuant to the
terms and conditions of the Plan; and

WHEREAS, the Participant has determined to accept such award;

NOW, THEREFORE, Sunoco and the Participant each intending to be legally bound
hereby, agree as follows:

ARTICLE I

OPTION TO PURCHASE COMMON STOCK

 

1.1 Identifying Provisions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

 

(a) Participant

   :    _____________________________________________

(b) Date of Grant

   :    _____________________________________________

(c) Shares Subject To Option

   :    _____________________________________________

(d) Option Price (per share)

   :    _____________________________________________

(e) Earliest Exercise Date

   :    _____________________________________________

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.

 

1



--------------------------------------------------------------------------------

1.2 Award of Stock Option. Subject to the terms and conditions of the Plan and
this Agreement, the Participant is hereby granted an option (the “Stock Option”)
to purchase up to the number of Shares Subject To Option of Sunoco’s common
stock (the “Common Stock”), at the Option Price set forth herein at Section 1.1.
The Stock Option is not intended to be, and shall not be treated as, an
“incentive stock option” as such term is defined under Section 422 of the
Internal Revenue Code of 1986, as amended.

 

1.3 Exercisability. The Stock Option shall become exercisable in whole or in
part with respect to all of the shares of Common Stock subject thereto on the
two-year anniversary of the Date of Grant; provided, however, that, upon the
occurrence of any Change in Control, the Stock Option shall become immediately
and fully exercisable, notwithstanding any provision to the contrary in this
Agreement or in the Plan, and without regard to any period of time then elapsed
from the Date of Grant.

 

1.4 Term. The Stock Option shall not be exercisable, either in whole or in part,
on or after the Expiration Date. Unless fully exercised by the Expiration Date,
the Stock Option shall automatically be canceled to the extent not yet
exercised. The Expiration Date shall be the earliest to occur of:

 

  (a)                             , which is the ten-year anniversary of the
Date of Grant; or

 

  (b) the sixty-month anniversary of the date of termination of the
Participant’s employment, if such termination occurs by reason of:

 

  (1) retirement or permanent disability (as each is determined by the
Committee); or

 

  (2) death; or

 

  (c) (1) the 90-calendar day anniversary of the date of termination of the
Participant’s employment, if the termination of employment occurs prior to a
Change in Control for following the two-year anniversary of a Change in Control,
and (2) the one-year anniversary of the date of termination of the Participant’s
employment, if the termination of employment occurs with two years after a
Change in Control, other than in the case of a termination of employment for
Just Cause, as defined in the Plan.

Notwithstanding anything herein to the contrary, however, the Stock Option will
be canceled immediately where the Participant’s employment has been terminated
at any time for Just Cause.

 

1.5 Method of Exercising Stock Option.

 

  (a) The Stock Option may be exercised from time to time in whole or in part,
by written notice delivered to and received by Sunoco prior to the Expiration
Date, so long as the Participant is in compliance with the Company’s insider
trading policy and the pre-clearance process. This notice must:

 

  (1) be signed by the Participant;

 

  (2) state the Participant’s election to exercise the Stock Option;

 

  (3) specify the number of whole shares of Common Stock with respect to which
the Stock Option is being exercised;

 

2



--------------------------------------------------------------------------------

  (4) be accompanied by a check payable to Sunoco, in the amount of the full
Option Price for the number of shares purchased. Alternatively, the Participant
may pay all or a portion of the Option Price by:

 

  (i) delivering to Sunoco shares of previously owned Common Stock having an
aggregate Fair Market Value (valued as of the date of exercise) equal to the
amount of cash that would otherwise be required, in which event, the stock
certificates evidencing the shares so to be used shall accompany the notice of
exercise and shall be duly endorsed or accompanied by duly executed stock powers
to transfer the same to Sunoco; provided, however, that before they may be used
as payment of the Option Price, shares of Common Stock issued under:

 

  (a) the Plan, and/or

 

  (b) the Sunoco, Inc. Long-Term Performance Enhancement Plan,

must have been held by the Participant at least six (6) months.

 

  (ii) by authorizing a third party to sell a sufficient portion of the shares
of Common Stock acquired upon exercise of the Stock Option and remit to Sunoco a
sufficient portion of the sale proceeds to pay the entire Option Price and tax
withholding resulting from such exercise.

 

  (b) As soon as practicable after Sunoco receives such notice and payment, and
following receipt from the Participant of payment for any taxes which Sunoco is
required by law to withhold by reason of such exercise, Sunoco will deliver to
the Participant either:

 

  (1) a certificate or certificates for the shares of Stock so purchased; or

 

  (2) other evidence of the appropriate registration of such shares on Sunoco’s
books and records.

 

  (c) Notwithstanding the foregoing, and at the discretion of the Committee, any
Participant subject to minimum stock ownership guidelines (as established from
time to time by the Committee or Sunoco), but failing to meet the applicable
ownership requirement within the prescribed time period may, upon exercise of
the Stock Option, receive shares of Common Stock subject to the following
restrictions which shall remain in place until compliance with the ownership
guidelines are attained:

 

  (1) The number of shares subject to the restrictions shall be equal to the
total number of shares received in the exercise of the Stock Option, minus the
sum of:

 

  (i) to the extent that shares received upon the exercise of the Stock Option
are used to pay the Stock Option Price, the number of shares which have a Fair
Market Value on the date of the Stock Option exercise equal to the total amount
paid for all the shares received in the Stock Option exercise; and

 

  (ii) to the extent that shares received upon exercise of the Stock Option are
used to pay taxes and brokerage fees, the number of shares which have a Fair
Market Value on the date of the Stock Option exercise equal to the applicable
federal, state, and local withholding tax on the total Stock Option exercise and
any brokerage commission or interest charges, if applicable to the exercise.

 

3



--------------------------------------------------------------------------------

  (2) Other than transfers to family members or trusts that are permitted in
accordance with the applicable stock ownership guidelines, and that will not
result in a reduction in the level of ownership attributable to the Participant
under such guidelines, the Participant shall be prohibited from effecting the
sale, exchange, transfer, pledge, hypothecation, gift or other disposition of
such shares of Common Stock until the earlier of:

 

  (i) attainment of compliance with the applicable stock ownership guidelines;

 

  (ii) the Participant’s death, retirement, or permanent disability (as
determined by the Committee);

 

  (iii) occurrence of the Participant’s Employment Termination Date, as defined
in the Plan, for any reason other than Just Cause.

Notwithstanding the foregoing, six (6) months after the exercise of the Stock
Option, such shares of Common Stock may be used as payment of the Option Price
of shares issued upon the exercise of other Stock Options. However, the shares
will be issued as restricted shares.

 

  (3) The restrictions will apply to any new, additional or different securities
the Participant may become entitled to receive with respect to the shares by
virtue of a stock split or stock dividend or any other change in the corporate
or capital structure of Sunoco.

 

  (d) Until the restrictions described in Section 1.5(c) above lapse, the shares
will be held in book-entry form and appropriate notation of these restrictions
will be maintained in the records of Sunoco’s transfer agent and registrar. Any
share certificate representing such shares will bear a conspicuous legend
evidencing these restrictions, and Sunoco may require the Participant to deposit
the share certificate with Sunoco or its agent, endorsed in blank or accompanied
by a duly executed irrevocable stock power or other instrument of transfer.

 

1.6 Termination of Employment.

 

  (a) Retirement, Permanent Disability, or Death. Upon termination of the
Participant’s employment by reason of retirement, permanent disability or death
(as determined by the Committee), all unvested stock options shall continue to
vest and all vested Stock Options shall continue to be outstanding. The
Participant (or in the case of death, the Participant’s estate, or any person
who acquires the right to exercise the Stock Option by bequest or inheritance or
otherwise by reason of Participant’s death) may, within sixty (60) months from
the date of termination, exercise the Stock Option, to the extent that it is
exercisable during the sixty-month period. At the end of the sixty-month period,
all unexercised stock options shall terminate.

 

  (b) Other. Except as provided under Section 1.6(a) above, or except as
otherwise determined by the Committee, upon termination of a Participant’s
employment:

 

  (1) on or prior to the two-year anniversary of the Date of Grant, (i.e., while
the Stock Option remains unvested), then the Stock Option shall be canceled
automatically upon termination of the Participant’s employment; and

 

4



--------------------------------------------------------------------------------

  (2) after the two-year anniversary of the Date of Grant, (i.e., once the Stock
Option has vested), then the Stock Option shall be canceled as follows:

 

  (A) immediately, in the case of the Participant terminated by Sunoco or one of
its Affiliates for Just Cause; or

 

  (B) (1) if the termination of employment occurs prior to a Change in Control
or following the two-year anniversary of a Change in Control, upon the
expiration of ninety (90) calendar days following the occurrence of the
Participant’s Employment Termination Date and (2) if the termination of
employment occurs within two (2) years after a Change in Control, upon the
expiration of one (1) year following the occurrence of the Participant’s
Employment Termination Date, other than, in the case of each clause (1) and
clause (2) of this subparagraph (B), a termination of employment for Just Cause
(in which case subparagraph (A) above will apply).

Under no circumstances shall the exercise period set forth in this Section 1.6
extend to or beyond the Expiration Date.

ARTICLE II

GENERAL PROVISIONS

 

2.1 Non-Assignability. Unless otherwise determined by the Committee, the Stock
Option shall be assignable or transferable by the Participant, except by will or
the laws of descent and distribution (and then, only as set forth in
Section 1.6(b) hereof). During the life of the Participant, the Stock Option
shall be exercisable only by the Participant or by the Participant’s guardian or
legal representative, unless the Committee determines otherwise.

 

2.2 Heirs and Successors. This Agreement shall be binding upon and inure to the
benefit of, Sunoco and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of Sunoco’s assets and business. In the event of the
Participant’s death prior to exercise of the Stock Option, the Stock Option may
be exercised by the estate of the Participant to the extent such exercise is
otherwise permitted by this Agreement. Subject to the terms of the Plan, any
benefits distributable to the Participant under this Agreement that are not paid
at the time of the Participant’s death shall be paid at the time and in the form
determined in accordance with the provisions of this Agreement and the Plan, to
the legal representative or representatives of the estate of the Participant.

 

2.3 No Right of Continued Employment; Effect of Disaffiliation. The receipt of
this Stock Option does not give the Participant, and nothing in the Plan or in
this Agreement shall confer upon the Participant, any right to continue in the
employment of Sunoco or any of its Affiliates. Nothing in the Plan or in this
Agreement shall affect any right which Sunoco or any of its Affiliates may have
to terminate Participant’s employment. The granting of this Stock Option and the
issuance of shares upon the exercise thereof shall not give Sunoco or any of its
Affiliates any right to the continued services of the Participant for any
period. Upon the sale or other disposition of an Affiliate of Sunoco with the
Participant remaining employed by such former Affiliate, the Participant shall
be deemed, for all purposes under the Plan, to have terminated the Participant’s
employment relationship with Sunoco and its remaining Affiliates.

 

2.4 Rights as a Shareholder. Neither the Participant nor any other person shall
be entitled to the privileges of stock ownership, or otherwise have any rights
as a shareholder, by reason of the Stock Option or the shares issuable upon the
exercise of the Stock Option, unless and until such shares have been validly
issued to such Participant or such other person as fully paid shares.

 

5



--------------------------------------------------------------------------------

2.5 Registration of Shares. Notwithstanding any other provision of this
Agreement, the Stock Option shall not be or become exercisable in whole or in
part unless a registration statement with respect to the shares of Common Stock
subject thereto has been filed with the Securities and Exchange Commission and
has become effective.

 

2.6 Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes. Upon the exercise of the Stock Option, the
Participant shall remit an amount sufficient to satisfy any federal, state
and/or local withholding tax requirements prior to the delivery of any
certificate or certificates for such shares. At the election of the Participant,
and subject to such rules as may be established by the Committee, such
withholding obligations may be satisfied through the surrender of shares of
Common Stock which the Participant already owns, or to which the Participant is
otherwise entitled under the Plan, having a value as of the date of exercise
sufficient to satisfy the applicable tax obligation.

 

2.7 Adjustments.

 

  (a) In the event of a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Company (each a “Share Change”), the Committee or Board of
Directors shall make an equitable and proportionate anti-dilution adjustment to
offset any resultant change in the per-share price of the Company’s Common
Stock, and preserve the intrinsic value of Stock Options, Common Stock Units and
other awards theretofore granted under the Plan. Such mandatory adjustment may
include a change in one or more of the following: (1) the aggregate number of
shares of Common Stock reserved for issuance and delivery under the Plan;
(2) the number of shares of Common Stock or other securities subject to
outstanding awards under the Plan; (3) the exercise price of outstanding
Options; and (4) other similar matters.

 

  (b) In the event of a merger, amalgamation, consolidation, acquisition of
property or shares, separation, spinoff, other distribution of stock or property
(including any extraordinary cash or stock dividend), reorganization, stock
rights offering, liquidation, Disaffiliation, or similar event affecting the
Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board of Directors may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to (1) the
aggregate number and kind of shares of Common Stock or other securities reserved
for issuance and delivery under the Plan, (2) the number and kind of shares of
Common Stock or other securities subject to outstanding awards under the Plan;
and (3) the exercise price of outstanding Options, (4) the cancellation of
outstanding awards granted under the Plan in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such awards, as determined by the Committee or the Board of Directors in its
sole discretion (it being understood that in the case of a Corporate Transaction
with respect to which holders of Common Stock receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Committee or the Board of Directors that the value of an
Option shall for this purpose be deemed to equal the excess, if any, of the
value of the consideration being paid for each share of Common Stock pursuant to
such Corporate Transaction over the exercise price of such Option shall
conclusively be deemed valid); (5) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the shares of Common Stock
subject to outstanding awards under the Plan; and (6) in connection with any
Disaffiliation, arranging for the

 

6



--------------------------------------------------------------------------------

 

assumption of awards granted under the Plan, or replacement of awards granted
under the Plan with new awards based on other property or other securities
(including, without limitation, other securities of the Company and securities
of entities other than the Company), by the affected Subsidiary, Affiliate, or
division or by the entity that controls such Subsidiary, Affiliate, or division
following such Disaffiliation (as well as any corresponding adjustments to
awards under the Plan that remain based upon Company securities.

 

2.8 Leaves of Absence. The Committee shall make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence taken by the Participant. Without limiting the generality of the
foregoing, the Committee shall be entitled to determine:

 

  (a) whether or not any such leave of absence shall constitute a termination of
such Participant’s employment within the meaning of the Plan; and

 

  (b) the impact, if any, of any such leave of absence on any prior awards made
to the Participant under the Plan.

 

2.9 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.

 

2.10 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the
Stock Option and the terms and conditions of the Plan under which the Stock
Option is granted, the provisions in the Plan shall govern and prevail. The
Stock Option and this Agreement are each subject in all respects to, and Sunoco
and the Participant each hereby agree to be bound by, all of the terms and
conditions of the Plan, as the same may have been amended from time to time in
accordance with its terms; provided, however, that no such amendment shall
deprive the Participant, without such Participant’s consent, of the Stock Option
or any rights hereunder.

 

2.11 Amendment. This Agreement shall not be amended or modified except by an
instrument in writing executed by both parties to this Agreement. No consent of
any other person shall be required in order to amend or modify this Agreement.

 

2.12 Captions. The captions at the beginning of each of the numbered Sections
and Articles herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

 

2.13 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF
THIS INSTRUMENT SHALL BE GOVERNED EXCLUSIVELY BY, AND DETERMINED IN ACCORDANCE
WITH THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PRE-EMPTED BY FEDERAL
LAW, WHICH SHALL GOVERN.

 

7



--------------------------------------------------------------------------------

2.14 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to Sunoco shall be deemed to have been duly given or made
upon actual receipt by Sunoco. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a) if to Sunoco:    SUNOCO, INC.    Compensation Committee of the Board of
Directors    1735 Market Street, Ste. LL    Philadelphia, Pennsylvania,
19103-7583    Attention: Corporate Secretary (b) if to the Participant:    to
the address for Participant as it appears on Sunoco’s records.

 

2.15 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

 

2.16 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.

 

2.17 Forfeiture. Notwithstanding any other provision of the Plan or this
Agreement, any shares of Common Stock or cash payments received in respect of
this Agreement shall be subject to the provisions of Article VIII, “Forfeiture,”
of the Plan. The Participant hereby acknowledges that such shares of Common
Stock or cash payments shall be subject to the provisions of Article VIII of the
Plan and agrees to be bound thereby and to make any payments to Sunoco that may
be required thereunder.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

  SUNOCO, INC. By:      

for the Compensation Committee of the

Board of Directors

By:       Participant

 

8